Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 3 in lines 1 and 2, “raw of nozzles” should read “row of nozzles”.  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 1, “comprise” should read “comprises”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 1 is being interpreted under 112(f). The claim limitation “feed means configured to collect and convey a group of materials to be separated toward a first end of said upper support plane” is further explained in the specification. The specification states, “a feed member is mounted, which in the example provided here is a hopper” (Page 6 lines 2-3). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wood-based materials that transit above them”. This limitation renders the claim unclear, as it is unclear what “them” is referring to. Additionally, claim 1 recites “the blower is configured to blow air toward wood-based materials that transit above them, arriving from said second end of said upper support plane, to thrust them beyond the separator to a fourth distance from the latter”. This limitation renders the claim unclear, as “the latter” is seemingly referencing the upper support plane however, the figures represent the fourth distance between the blower and the separator.  

Claim 10 recites the limitation “only wood based material that transits due to inertia above them beyond a separator”. This limitation renders the claim unclear, as it is unclear what “them” is referring to. 
Claims 2-9 are rejected due to their dependency on claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinhold (EP 1533045) in view of Ulrichsen et al. (US 6060677). The citations for Reinhold (EP 1533045) have been based off of English translations. Translations of the specification and claims for this reference have been provided.
Regarding claim 1, Reinhold (EP 1533045) teaches a separation machine for separating wood-based materials from other materials (Paragraph 0001 lines 1-4), the separation machine comprising: a conveyor belt (Paragraph 0018 lines 5-6) that defines an upper support plane; feed means configured to collect and convey a group of materials to be separated toward a first end of said upper support plane (Paragraph 0010 lines 2-8); a motor configured to make said conveyor belt advance at a determinate 
Reinhold lacks teaching a feed means with the structure of a hopper as provided in the specification of the instant application (Page 6 lines 2-3). 
Ulrichsen et al. (US 6060677) teaches a separation machine comprising a feed means comprising a slide (Fig. 5 #145), and Ulrichsen et al. states that this slide helps to promote a single layer of waste objects on the conveyor (Col. 14 lines 6-9). By providing control over the feed to the conveyor, this slide is acting synonymously to a hopper. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold to include a feed means in the form of a hopper as 
Regarding claim 2, Reinhold (EP 1533045) teaches a separation machine comprising a first collection zone disposed downstream (Fig. 1 #11) and below said second end of said upper support plane and configured to collect (Paragraph 0018 lines 9-16) both said materials of organic origin and/or said metal materials thrust downward by said nozzles (Fig. 1 #14) and also said inert materials arriving from said conveyor belt (Fig. 1 #8). 
Regarding claim 3, Reinhold (EP 1533045) teaches a separation machine comprising a second collection zone (Fig. 1 #12) disposed downstream and below said separator (Fig. 1 #13), and configured to collect (Paragraph 0018 lines 9-16) said wood-based materials (Fig. 1 #9) thrust by said blower (Fig. 1 #10). 
Regarding claim 4, Reinhold (EP 1533045) lacks teaching a separation machine comprising a plurality of electro valves, each associated with one of said nozzles and configured to be selectively commanded by said electronic controller based on signals arriving from said detector.
Ulrichsen et al. (US 6060677) teaches a separating machine comprising a plurality of electro valves (Col. 13 lines 55-57), each associated with one of said nozzles and configured to be selectively commanded by said electronic controller based on signals arriving from said detector (Col. 13 lines 55-57). Ulrichsen et al. states that the electro valves are used to control the supply of compressed air to each of the respective nozzles based on the signals from the detector (Col. 13 lines 53-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold to include electro valves associated with compressed air nozzles as taught by Ulrichsen et al. in order to provide control over the supply of compressed air to each nozzle, thus providing more control over the separation machine. 
Regarding claim 5, Reinhold (EP 1533045) teaches a separation machine wherein said detector comprises one or more NIR cameras (Paragraph 0016 line 11) disposed above said upper support plane (Fig. 1 #5) and configured to detect the passage of possible materials of organic origin (Paragraph 0016 lines 4-11) and to send one or more corresponding electric signals to said electronic controller (Paragraph 0016 lines 1-3).
Regarding claim 6, Reinhold (EP 1533045) lacks teaching a separation machine wherein said detector comprise one or more inductive sensors disposed below said upper support plane under and configured to detect the passage of possible metal materials and to send one or more corresponding electric signals to said electronic controller.
Ulrichsen et al. (US 6060677) teaches a separating machine wherein said detector comprises one or more inductive sensors (Col. 13 lines 66-67) disposed below said upper support plane (Fig. 2 #139 under #104) and configured to detect the passage of possible metal materials (Col. 8 lines 3-10) and to send one or more corresponding electric signals to said electronic controller (Col. 14 lines 1-5). Ulrichsen et al. states that by providing inductive sensors below the support plane, a metal detection can be performed at a very low additional cost in addition to other detection mechanisms (Col. 8 lines 6-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold to include a detector comprising inductive sensors as taught by Ulrichsen et al. in order to detect metal materials in a flow of materials to be separated, thus increasing the degree of separation in the machine. 
Regarding claim 10, Reinhold (EP 1533045) teaches a separation method for separating wood-based materials from other materials (Paragraph 0001 lines 1-4), the separation method comprising: loading the material to be separated into a feeder configured to convey the material toward a first end of an upper support plane of a conveyor belt (Paragraph 0018 lines 5-6) configured to advance at a determinate transport speed toward a second end of said upper support plane (Paragraph 0010 lines 2-.
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinhold (EP 1533045) in view of Ulrichsen et al. (US 6060677) and further in view of Yamaguchi et al. (US 2016/0332200).
Regarding claim 7, Reinhold (EP 1533045) lacks teaching a separation machine wherein said first distance (X) is between 500 mm and 1500 mm.
Yamaguchi et al. (US 2016/0332200) teaches a separation machine wherein the first distance (X), a distance between the air nozzles (Fig. 7 #105A) and end of the conveyor (Fig. 7 #104) is 250 mm (Paragraph 0021 lines 5-8). Yamaguchi et al. states that based on the time that the material passes the detector (Fig. 7 #103), the times when the air nozzles are activated can be determined in advance (Paragraph 0017 lines 5-10). Additionally, Fig. 7 shows a diagram of the system where the distance between the air nozzles (#105) and the end of the conveyor (Fig. 7 #104) is 250 mm, and the distance 
Regarding claim 8, Reinhold (EP 1533045) lacks teaching a separation machine wherein said second distance, horizontally between a blower and a second end of an upper support plane, is between 100 mm and 500 mm, and said third distance, vertically between a blower and a second end of an upper support plane, is between 100 mm and 300 mm. 
Regarding claim 9, Reinhold (EP 1533045) lacks teaching a separation machine wherein said fourth distance, between a second end of a support plane and a separator, is between 400 mm and 1000 mm. 
Regarding claims 7-9, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that one having ordinary skill in the art would select a first distance between 500 mm and 1500mm, a second distance between 100 mm and 500 mm, a third distance between 100 mm and 300 mm and a fourth distance between 400 mm and 1000 mm. Additionally, Yamaguchi et al. (US 2016/0332200) provides examples and calculations for relating a distance between nozzles and an end of a conveyor with different conveyor velocities and air velocities. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOLLY K DEVINE/               Examiner, Art Unit 3655 

/CHARLES A FOX/               Supervisory Patent Examiner, Art Unit 3655